DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 5 are objected to because of the following informalities:  
In claim 1, line 10, note that the recitation of “first to fourth matching circuits” should be written as –a first to fourth matching circuits—for further clarification to avoid lack of antecedent basis.
 Appropriate correction is required. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Gotou et al. (US 2005/0231286, Japanese version of this US PG pub has been cited by the applicant).

    PNG
    media_image1.png
    531
    732
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    558
    730
    media_image2.png
    Greyscale

Fig. 15 (left) and Fig. 16 (right) of Gotou reproduced for ease of reference.
Regarding claims 1 & 5, Gotou (i.e. FIGS. 15 & 16) discloses a Doherty amplifier (100) comprising:
a package (14) including first (42) and second (36) input terminals which are adjacent to each other (Fig. 15), and first (54) and second (50) output terminals which are adjacent to each other (see Fig. 15);
a first delay circuit (102), a first input matching circuit (80), a second input matching circuit (82), a first amplifier (18b), and a first output matching circuit (18c) sequentially connected between the first input terminal (42) and the first output terminal (54) inside the package(14);

First to fourth matching circuits (connection lands 40, 34, 52 and 48 are considered as four matching circuits, i.e. two input matching circuits and two output matching circuits) respectively connected to the first input terminal (42), the second input terminal (36), the first output terminal (54) and the second output terminal (50) outside the package (14);
a division circuit (22) provided outside the package (14a), equally dividing an input signal (entering into 31) into two signals (at terminals 38 and 32) and respectively inputting the two signals to the first (42) and the second (36) input terminals via the first (40) and the second matching circuits (34); and
a synthetic circuit (28) provided outside the package (14a) and synthesizing signals input from the first (54) and the second output (50) terminals via the third (52) and the fourth matching circuits (48) into one signal (at the final output 58). 
It is apparent that Gotou’s first and second delay circuits are out of sequence in regards to the recitation of claim 1 and 5, i.e. the first delay circuit (102) of Gotou is not between the first (80) and second (82) input matching circuits (as claimed) rather it is before the first (80) and second (82) matching circuits when seen from the first input terminal (42, see Figs. 15 &16). Similarly the second delay circuit (92) is not between the second (74) and third (76) output matching circuits rather it is after the second (72) 
However, a person of ordinary skill in the art would find it obvious to switch the position of the first delay circuit (102) of Gotou between the first (80) and second (82) input matching circuits with an appropriate characteristic impedance of the delay circuit (102) between the first (80) and second (82) input matching circuit for the convenience of size and location of the delay circuit without causing any change in the performance of the Doherty amplifier (100). Similarly it would have been obvious to a person of ordinary skill in the art to switch the position of the second delay circuit (92) between the second (74) and third (76) output matching circuit with appropriate characteristic impedance of the delay circuit (92) between the second (74) and third (76) output matching circuit for the convenience of size and location of the delay circuit without causing any change in the performance of the Doherty amplifier. 
Thus a simple and obvious modification of Gotou’s Doherty amplifier 100 reads on all limitations of claims 1 and 5. 
With such obvious modification as mentioned above for claims 1 and 5, it would be obvious for Gotou’s modified circuit per claim 2, that the characteristic impedance of the first delay circuit (102) needs to match to the impedance of an input side seen from an output end of the first input matching circuit (80) and the characteristic impedance of the second delay circuit (92) needs to match the impedance of an output side seen from an input end of the third output matching circuit (76) because this is a common knowledge in the art of RF delay transmission line characteristic impedance matching between two segments of dissimilar impedance matching networks such as 80, 82 and 74, 76 of Gotou. Gotou also teaches that the electrical lengths of the first and second delay circuits are quarter wavelength of the input signal (§0008, §0016, §0123) and per claim 3, the first (102) and second (92) delay circuits are microstrip lines (§0123) and per claim 4, also it is well known in the art that the delay lines can also be accurately accomplished using T or PI network of series and shunt capacitors and inductors. Thus it would have been an obvious design choice to replace the first and second microstrip delay circuits of Gotou with a capacitor shunt-connected between two inductors connected in series as a T-network.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZUR RAHMAN whose telephone number is (571)270-0659. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on (571) 272-1769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAFIZUR RAHMAN/Examiner, Art Unit 2843